In a proceeding inter alia for the appointment of a receiver, petitioner appeals from an order of the Supreme Court, Nassau County, dated July 3, 1975, which denied the application. Proceeding remitted to Special Term for the purpose of conducting a hearing to determine how petitioner’s attorney obtained possession of the check in question and appeal held in abeyance in the interim. After considering the record on appeal, including correspondence referred to in the opposing affidavit of Sherman F. Sosnow, Esq., we conclude that a hearing will best resolve the allegations herein. It might be advisable for the Justice who heard this matter to consider whether he should disqualify himself upon the hearing. Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.